DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/714,776 filed on 12/15/2019.
Claims 1-13 are currently pending and have been examined.
The action is made NON-FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1 appears to have a typo – “arrival of user” which should recite as “arrival of a user”.  
Claim 12 appears to have a typo – “by the reservation” which should recite as “by the reservation system”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "recognition unit that recognizes ..." and "switch unit that, ..., switches ..." in Claim 1, “switch unit allows ...” in Claim 2, “detection unit that detects ...” and “recognition unit that recognizes ...” in Claim 5, “warning unit that gives ...” and “detection unit detects ...” in Claim 7, “warning unit blocks ...” in Claim 8, “warning unit stops ...” in Claim 9, “addition unit that additionally gives ...” in Claim 10, and “a reception unit that receives ...”, “information processing unit that allows ...”, “recognition unit that recognizes ...”, and “switch unit that, ..., switches ...” in Claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review and consideration of the claims in view of 35 U.S.C. 112(a) and 112(b) was given, and the conclusion was made that the specification discloses sufficient corresponding structure, material, or act for performing the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-13 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (an information processing apparatus and a reservation system), and “an article of manufacture” (a non-transitory computer readable medium) categories.
Regarding Claims 1-13, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
... comprising: 
... that recognizes arrival of user at a reservable space; and 
... that, in a case where the user is allowed to use the reservable space, switches from a state of blocking usage of the reservable space to a state of not blocking the usage of the reservable space.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of recognizing arrival of user and switching from a state of blocking usage of the space to a state of not blocking the usage of the space are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “an information processing apparatus”, “a recognition unit”, and “a switch unit”. The claim as a whole merely describes how to generally “apply” the concept of recognizing arrival of the user and switching a state of usage of a space from blocking to not blocking by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing a reservable space or equipment (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The information processing apparatus according to claim 1, wherein ... allows the usage of the reservable space to the user in a case where the user has a predetermined authority to use the reservable space.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the switch unit”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 3 and 4 are directed to substantially the same abstract idea as Claims 1 and 2 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claims 1 and 2 such as by defining “wherein the authority is given to the user in a case where a reservation to use the reservable space is made” in Claim 3 and by defining “wherein the authority is given to the user in a case where payment to use the reservable space is made” in Claim 4.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 5 recites the following limitations:
The information processing apparatus according to claim 1, further comprising:
... that detects an operation performed on ... by the user, 
wherein ... recognizes the user in a case where ... detects the operation.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 5 does not integrate the abstract idea into practical application. Claim 5 recites additional elements – “a detection unit”, “the information processing apparatus”, and “the recognition unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 6 is directed to substantially the same abstract idea as Claims 1 and 5 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claims 1 and 5 such as by defining “wherein the operation is an operation of moving the information processing apparatus”.
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The information processing apparatus according to claim 5, further comprising: ... that gives a warning in a case where ... detects the operation.
Claim 7 is directed to substantially the same abstract idea as Claims 1 and 5 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites an additional element – “a warning unit” and “the detection unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 8 and 9 are directed to substantially the same abstract idea as Claims 1, 5, and 7 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claims 1, 5, and 7 such as by defining “wherein ... blocks the usage of the reservable space by issuing an alarm” in Claim 8 and by defining “wherein ... stops the warning in a case where the usage of the reservable space is allowed to the user” in Claim 9.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application. These dependent claims recite an additional element – “the warning unit”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: These dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 10 recites the following limitations:
The information processing apparatus according to claim 2, further comprising:
... that additionally gives a second authority to the user as the predetermined authority other than the authority to use the reservable space in a case where the usage of the reservable space is allowed.
Claim 10 is directed to substantially the same abstract idea as Claims 1 and 2 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 10 does not integrate the abstract idea into practical application. Claim 10 recites an additional element – “an addition unit”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 11 is directed to substantially the same abstract idea as Claims 1, 2, and 10 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claims 1, 2, and 10 such as by defining “wherein the second authority is used to allow usage of a target other than the reservable space”.
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
A reservation system comprising: 
a reservable space;
... that receives a reservation of the reservable space; and
... that allows a user to use the reservable space, the reservable space being reserved for the user by ..., 
wherein ... includes ... that recognizes arrival of the user at the reservable space, and
... that, in a case where the user is allowed to use the reservable space, switches from a state of blocking the usage of the space to a state of not blocking the usage of the space.	
Step 2A, Prong 1: The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving a reservation, allowing a user to use the reservable space, recognizing arrival of the user, and switching from a state of blocking usage of the space to a state of not blocking the usage of the space are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “a reception unit”, “an information processing unit”, “a recognition unit”, “a switch unit”, and “the reservation [system]”. The claim as a whole merely describes how to generally “apply” the concept of receiving a reservation, allowing a user to use the reservable space, recognizing arrival of the user, and switching a state of usage of a space from blocking to not blocking by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing a reservable space or equipment (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
... to realize 
a recognition function of recognizing arrival of a user at a reservable space; and 
a switch function of switching, in a case where the recognized user is allowed to use the reservable space, from a state of blocking usage of the space to a state of not blocking the usage of the space.
Step 2A, Prong 1: The limitations for Claim 13 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of recognizing arrival of a user and switching from a state of blocking usage of the space to a state of not blocking the usage of the space are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 13 recites additional elements – “a non-transitory computer readable medium storing a program causing a computer”. The claim as a whole merely describes how to generally “apply” the concept of recognizing arrival of the user and switching a state of usage of a space from blocking to not blocking by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing a reservable space or equipment (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for managing a reservable space or equipment amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by SEGAL et al. (US PG Pub. No. 2015/0039357 A1; hereinafter "SEGAL").
Regarding Claim 1, SEGAL teaches an information processing apparatus comprising: a recognition unit that recognizes arrival of user at a reservable space (See “Business resources may include a workspace, a meeting space, and an event space, or other commercial real estate. On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier ... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059] and “At block 424 at user may arrive at a business resource facility and may authenticate. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources... A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods.” in Paragraph [0094]); and a switch unit that, in a case where the user is allowed to use the reservable space, switches from a state of blocking usage of the reservable space to a state of not blocking the usage of the reservable space (See “Once a user has reserved a resource, on demand business resource management module 154 may monitor usage. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources. Scanning or checking in may be performed at an entrance to a business resource location, at a front desk of a business resource location, at a workspace of a business resource location, or other onsite locations. Scanning in or checking in may be performed by one or more methods including via a user's mobile device. A user may use a specialized application on their mobile device. A user may provide a Quick Response (QR) Code, a barcode, a confirmation code, a password, or another confirmation code to scan or check in. A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods. Once scanned in or checked in a user's account may be debited for usage of the reserved asset.” in Paragraph [0072] and “On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059]. It can be seen that the on demand business resource management module 154 is capable of switching from a state of blocking usage of the reservable space to a state of not blocking the usage of the reservable space when the user is allowed to use the reservable space.).
Regarding Claim 2, SEGAL teaches all the limitations of Claim 1 as described above. SEGAL also teaches wherein the switch unit allows the usage of the reservable space to the user in a case where the user has a predetermined authority to use the reservable space (See “On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier ... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059] and “At block 424 at user may arrive at a business resource facility and may authenticate. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources... A user may provide a Quick Response (QR) Code, a barcode, a confirmation code, a password, or another confirmation code to scan or check in. A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods. Once scanned in or checked in a user's account may be debited for usage of the reserved asset.” in Paragraph [0094]).
Regarding Claim 3, SEGAL teaches all the limitations of Claims 1 and 2 as described above. SEGAL also teaches wherein the authority is given to the user in a case where a reservation to use the reservable space is made (See “Resource reservation module 314 may provide a confirmation of a reservation to a user, ...” in Paragraph [0082] and “FIG. 17 depicts a user interface for a confirmation code for on demand business resources, in accordance with an embodiment of the present disclosure. A confirmation code may be a QR code, a bar code, or another format. A confirmation code may be scannable and/or transmittable from a user interface. A QR code may provide access to a facility, resources from a vending machine, printing, video conferencing, and/or other services and products. In some embodiments, a QR code may be transmitted via Bluetooth and may provide access to a facility (e.g., unlocking a door).” in Paragraph [0116]).
Regarding Claim 4, SEGAL teaches all the limitations of Claims 1 and 2 as described above. SEGAL also teaches wherein the authority is given to the user in a case where payment to use the reservable space is made (See “According to some embodiments, on demand business resource management module 154 may verify an account balance, user credits, payment terms, or other financial information prior to scheduling or reserving a resource... In some embodiments a user may pay for a block of time as they schedule it.” in Paragraph [0063] and “Once a user has reserved a resource, on demand business resource management module 154 may monitor usage. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources... Once scanned in or checked in a user's account may be debited for usage of the reserved asset. Charges may accrue until a user checks out, based on other usage indicators, based on a reservation for a resource, or on other factors. For example, a user may be charged or their account may be debited when checking in for a full amount of reserved time for a workspace (e.g., four hours). In some embodiments, a user may be credited if they check out, scan out, or sign out early.” in Paragraph [0072]).
Regarding Claim 5, SEGAL teaches all the limitations of Claim 1 as described above. SEGAL also teaches a detection unit that detects an operation performed on the information processing apparatus by the user, wherein the recognition unit recognizes the user in a case where the detection unit detects the operation (See “Once a user has reserved a resource, on demand business resource management module 154 may monitor usage... Once scanned in or checked in a user's account may be debited for usage of the reserved asset. Charges may accrue until a user checks out, based on other usage indicators, based on a reservation for a resource, or on other factors... On demand business resource management module 154 may prompt a user to extend a reservation, inform a user that they may face additional charges, log a user off of networked resources, or take other actions if use of a networked resource is detected beyond a reserved period.” in Paragraph [0072]).
Regarding Claim 10, SEGAL teaches all the limitations of Claims 1 and 2 as described above. SEGAL also teaches an addition unit that additionally gives a second authority to the user as the predetermined authority other than the authority to use the reservable space in a case where the usage of the reservable space is allowed (See “On demand business resource management module 154 may allow the entry of one or more resources (e.g., a workspace with printing, a conference room with video conferencing) and may display the availability of such resources.” in Paragraph [0061], “Once scanned in or checked in a user's account may be debited for usage of the reserved asset. A user may be provided with directions to a reserved resource within the facility and information about the reserved workspace. A user may also be provided with other instructions or directions via a printout or communication to a user device (e.g., via a mobile application, a text message, an email, etc.). Other directions may include information on ... information on accessing additional resources (vending, conference services, IT support, etc.).” in Paragraph [0094], and “At block 426, a user may connect to one or more resources at a facility (e.g., WiFi, Ethernet, cloud based resources, wireless printing, etc.). A user may access automated supplies and services at a facility (e.g., a vending machine for office supplies may accept traditional payment methods, QR codes, or other confirmation codes).” in Paragraph [0095])).
Regarding Claim 11, SEGAL teaches all the limitations of Claims 1, 2, and 10 as described above. SEGAL also teaches wherein the second authority is used to allow usage of a target other than the reservable space (See “On demand business resource management module 154 may allow the entry of one or more resources (e.g., a workspace with printing, a conference room with video conferencing) and may display the availability of such resources.” in Paragraph [0061], “Once scanned in or checked in a user's account may be debited for usage of the reserved asset. A user may be provided with directions to a reserved resource within the facility and information about the reserved workspace. A user may also be provided with other instructions or directions via a printout or communication to a user device (e.g., via a mobile application, a text message, an email, etc.). Other directions may include information on ... information on accessing additional resources (vending, conference services, IT support, etc.).” in Paragraph [0095], “At block 426, a user may connect to one or more resources at a facility (e.g., WiFi, Ethernet, cloud based resources, wireless printing, etc.). A user may access automated supplies and services at a facility (e.g., a vending machine for office supplies may accept traditional payment methods, QR codes, or other confirmation codes).” in Paragraph [0095], and “A QR code may provide access to a facility, resources from a vending machine, printing, video conferencing, and/or other services and products.” in Paragraph [0116]).
Regarding Claim 12, SEGAL teaches a reservation system comprising: a reservable space; a reception unit that receives a reservation of the reservable space; and an information processing unit that allows a user to use the reservable space, the reservable space being reserved for the user by the reservation [system] (See “In another particular embodiment, the techniques may be realized as a system for on demand business resource management including one or more processors communicatively coupled to a network. The one or more processors may be configured to receive, from a requester, a request via a network for a business resource including at least one of: a workspace, a meeting space, and an event space, to authenticate the requestor, ...” in Paragraph [0028]), wherein the information processing unit includes a recognition unit that recognizes arrival of the user at the reservable space (See “Business resources may include a workspace, a meeting space, and an event space, or other commercial real estate. On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier ... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059], and “At block 424 at user may arrive at a business resource facility and may authenticate. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources... A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods.” in Paragraph [0094]), and a switch unit that, in a case where the user is allowed - 42 -to use the reservable space, switches from a state of blocking the usage of the space to a state of not blocking the usage of the space (See “Once a user has reserved a resource, on demand business resource management module 154 may monitor usage. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources. Scanning or checking in may be performed at an entrance to a business resource location, at a front desk of a business resource location, at a workspace of a business resource location, or other onsite locations. Scanning in or checking in may be performed by one or more methods including via a user's mobile device. A user may use a specialized application on their mobile device. A user may provide a Quick Response (QR) Code, a barcode, a confirmation code, a password, or another confirmation code to scan or check in. A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods. Once scanned in or checked in a user's account may be debited for usage of the reserved asset.” in Paragraph [0072] and “On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059]. It can be seen that the on demand business resource management module 154 is capable of switching from a state of blocking usage of the reservable space to a state of not blocking the usage of the reservable space when the user is allowed to use the reservable space.).
Regarding Claim 13, SEGAL teaches a non-transitory computer readable medium storing a program causing a computer to realize a recognition function of recognizing arrival of a user at a reservable space (See “In another particular embodiment, the techniques may be realized as an article of manufacture for on demand business resource management. The article of manufacture may include at least one non-transitory processor readable storage medium and instructions stored on the at least one medium... The instructions may also be configured to be readable from the at least one medium by at least one processor and thereby cause the at least one processor to operate so as to authenticate the requestor, ...” in Paragraph [0027], “Business resources may include a workspace, a meeting space, and an event space, or other commercial real estate. On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier ... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059], and “At block 424 at user may arrive at a business resource facility and may authenticate. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources... A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods.” in Paragraph [0094]); and a switch function of switching, in a case where the recognized user is allowed to use the reservable space, from a state of blocking usage of the space to a state of not blocking the usage of the space (See “Once a user has reserved a resource, on demand business resource management module 154 may monitor usage. For example, a user may scan in when they arrive at location where they have reserved a workspace, a conference room or other business resources. Scanning or checking in may be performed at an entrance to a business resource location, at a front desk of a business resource location, at a workspace of a business resource location, or other onsite locations. Scanning in or checking in may be performed by one or more methods including via a user's mobile device. A user may use a specialized application on their mobile device. A user may provide a Quick Response (QR) Code, a barcode, a confirmation code, a password, or another confirmation code to scan or check in. A QR code or other confirmation code may be entered into a device associated with the business resource location (e.g., a console or scanner at a door or front desk). A user may also provide a confirmation code to a device at a business resource location via user input, blue tooth, WiFi, or other methods. Once scanned in or checked in a user's account may be debited for usage of the reserved asset.” in Paragraph [0072] and “On demand business resource management module 154 may authenticate a requestor... For example, on demand business resource management module 154 may be a web based application or an application on a mobile device of a user. The user's mobile device may authenticate via a unique identifier... In some embodiments, on demand business resource management module 154 may detect a mobile device (e.g., via blue tooth), recognize the identity of a device (e.g., via membership records or other data records associated with a device identifier), and provide access to a facility.” in Paragraph [0059]. It can be seen that the on demand business resource management module 154 is capable of switching from a state of blocking usage of the reservable space to a state of not blocking the usage of the reservable space when the user is allowed to use the reservable space.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SEGAL in view of Verteletskyi et al. (US PG Pub. No. 2019/0172165 A1; hereinafter "Verteletskyi").
Regarding Claim 6, SEGAL teaches all the limitations of Claims 1 and 5 as described above. SEGAL does not explicitly teach; however, Verteletskyi teaches wherein the operation is an operation of moving the information processing apparatus (See “At decision block 358, the linking device 136 (via e.g., a connection/continuity circuit) can determine whether its outer case is open or compromised. At decision block 360, the linking device 136 (e.g., the accelerometer 312 of FIG. 3A) can determine whether the linking device 136 has moved or is moving, such as by identifying an accelerometer reading that exceeds a threshold magnitude.” in Paragraph [0073] and “At block 362, ... if the device has moved, the central communication circuit 302 of FIG. 3A can be initialized. For example, the central communication circuit 302 can transition from a shutdown state to a standby state.” in Paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus of SEGAL to include wherein the operation is an operation of moving the information processing apparatus, as taught by Verteletskyi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over SEGAL in view of Ratnakar; Nitesh (US PG Pub. No. 2007/0241927 A1; hereinafter "Ratnakar").
Regarding Claim 7, SEGAL teaches all the limitations of Claims 1 and 5 as described above. SEGAL does not explicitly teach; however, Ratnakar teaches a warning unit that gives a warning in a case where the detection unit detects the operation (See “In the event of an unauthorized entry into a lavatory, the `lavatory door lock` will not lock. This will compel the unauthorized occupant to exit the lavatory. In addition, an alarm can be activated when an unauthorized entry is detected which will serve as an additional deterrent against unauthorized entry.” in Paragraph [0018] wherein the “unauthorized entry” is considered to be the “operation”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus of SEGAL to include a warning unit that gives a warning in a case where the detection unit detects the operation, as taught by Ratnakar, in order to provide an additional deterrent against unauthorized entry (See Paragraph [0018] of Ratnakar).
Regarding Claim 8, SEGAL in view of Ratnakar teaches all the limitations of Claims 1, 5, and 7 as described above. SEGAL does not explicitly teach; however, Ratnakar teaches wherein the warning unit blocks the usage of the reservable space by issuing an alarm (See “In the event of an unauthorized entry into a lavatory, the `lavatory door lock` will not lock. This will compel the unauthorized occupant to exit the lavatory. In addition, an alarm can be activated when an unauthorized entry is detected which will serve as an additional deterrent against unauthorized entry.” in Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus of SEGAL to include wherein the warning unit blocks the usage of the reservable space by issuing an alarm, as taught by Ratnakar, in order to provide an additional deterrent against unauthorized entry (See Paragraph [0018] of Ratnakar).
Regarding Claim 9, SEGAL in view of Ratnakar teaches all the limitations of Claims 1, 5, and 7 as described above. SEGAL does not explicitly teach; however, Ratnakar teaches wherein the warning unit stops the warning in a case where - 41 -the usage of the reservable space is allowed to the user (See “The access code is communicated to the `central computer system` (CCS) for verification. Upon verification of the access code, the `lavatory door lock` is automatically (or manually) unlocked and the passenger is allowed access into the lavatory 408. If incorrect access code is entered, access to lavatory is denied 413... The `central computer system` (CCS) locks the `lavatory door lock` only if correct access code was entered. In the event of an unauthorized entry into a lavatory, the `lavatory door lock` will not lock. This will compel the unauthorized occupant to exit the lavatory. In addition, an alarm can be activated when an unauthorized entry is detected which will serve as an additional deterrent against unauthorized entry.” in Paragraph [0018]. It can be seen that the warning (e.g., alarm) will be deactivated/stopped once the user enters the correct access code after entering the access code incorrectly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus of SEGAL to include wherein the warning unit stops the warning in a case where the usage of the reservable space is allowed to the user, as taught by Ratnakar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukami; Shuji (US 2018/0174076 A1) teaches a method and system of providing authenticated access to a structure, such as a shared workspace, via a lock mechanism in communication with a server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/20/2022